Citation Nr: 0328975	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-12 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to May 7, 2001 for 
the award of non-service connected pension benefits.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, type II.

3.  Entitlement to an effective date prior to May 8, 2001 for 
the award of service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from separate rating decisions by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A July 2001 RO decision 
granted entitlement to non-service connected benefits, and 
assigned an effective date of May 7, 2001.  The veteran has 
perfected an appeal with regard to the RO's assignment of an 
effective date of award.  In a rating decision dated April 
2002, the RO granted service connection for diabetes 
mellitus, type II, and assigned an initial 20 percent rating 
effective July 9, 2001.  A December 2002 RO decision granted 
an effective date of May 8, 2001 for the award of service 
connection for diabetes mellitus.  The veteran has perfected 
an appeal with regard to the RO's assignment of an initial 20 
percent rating for diabetes mellitus.  As addressed below, 
the Board finds that the veteran has initiated an appeal with 
regard to the RO's assignment of effective date of award for 
diabetes mellitus.  This claim is listed on the title page 
for procedural purposes only.


REMAND

By means of a VA Form 21-4138 filing received in September 
2002, the veteran requested the RO to obtain pertinent 
treatment records with the San Juan VA Hospital (VAH).  These 
records, which have not been obtained, must be associated 
with the claims folder prior to any further adjudication.  
38 U.S.C.A. § 5103A(c)(2) (West 2002).  The record also 
reflects that the veteran underwent VA examination in June 
1997, but that examination report does not appear available.  
The RO must make continuing efforts to obtain this 
examination report unless it is reasonably certain that the 
examination report does not exist or that further efforts to 
obtain the examination report would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).  The RO should also obtain all 
medical and legal documents pertaining to the veteran's 
application for disability benefits with the Social Security 
Administration (SSA) which he reported during his May 2001 VA 
mental disorders examination.  On remand, the RO should 
contact the veteran and request him to identify all VA and 
non-VA medical records which may be available since October 
1990.  The RO should also inform the veteran that a full year 
is allowed to respond to his initial VCAA notice.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  

The Board next notes that, in a rating decision dated April 
2002, the RO granted service connection for diabetes 
mellitus, type II, and assigned an initial 20 percent rating 
effective July 9, 2001.  The veteran filed a Notice of 
Disagreement (NOD) with the RO's assignment of effective date 
of award by means of a VA Form 21-4138 filing received May 
2002.  The RO subsequently issued a rating decision dated 
December 2002 wherein the RO granted an effective date of May 
8, 2001 for the award of service connection for diabetes 
mellitus.  The Board cannot presume that the RO's December 
2002 rating decision satisfies the veteran's disagreement 
with the effective date assigned for his award for his award 
of service connection.  Therefore, the RO should issue the 
veteran a Statement of the Case (SOC) in order to afford the 
veteran the opportunity to perfect his appeal, if he so 
desires.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran 
and request him to identify all VA and 
non-VA medical records which may be 
available since October 1990.

2.  The RO should obtain all medical and 
legal documents relative to the 
veteran's application for disability 
benefits with SSA.

3.  The RO should obtain all clinic 
records from the San Juan VAH since 
October 1990, and make continuing 
efforts to obtain the reported June 1997 
VA examination report unless it is 
reasonably certain that the examination 
report does not exist or that further 
efforts to obtain the examination report 
would be futile.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  The RO 
should also inform the veteran that a full 
year is allowed to respond to his initial 
VCAA notice.

5.  The RO should furnish the veteran and 
his accredited representative an SOC which 
advises him of the Reasons and Bases for 
assigning an effective date of May 8, 2001 
for the award of service connection for 
diabetes mellitus, type II.  The veteran 
should be afforded the opportunity to 
respond to the SOC and advised of the 
requirements necessary to perfect his 
appeal.

6.  Thereafter, the RO should readjudicate 
the veteran's claims for entitlement to 
entitlement to an effective date prior to 
May 7, 2001 for the award of non-service 
connected pension benefits, and entitlement 
to an initial rating in excess of 20 percent 
for diabetes mellitus, type II.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law and obtain additional records.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




